Exhibit 10.64
January 30, 2008
Mr. Bob Pearson
2001 Meandering River Court
Austin, Texas 78746

Re:  
Business Development Arrangement

Dear Bob:
          This letter is to confirm our agreement concerning business
development activities you may conduct on behalf of Introgen. We understand that
in the course of your activities you may encounter potential Introgen
co-development partners, collaborators, investors, and/or acquirers. In the
event your efforts produce a collaboration agreement, investment in Introgen,
acquisition of a majority of the voting securities of Introgen or substantially
all of its assets, or other significant investment in Introgen, Introgen will
pay you a fee equal to one-half (1/2) of one percent (1%) of the money or
current market value of other assets received by Introgen or its shareholders in
such transaction, net of any contemplated expenditures of money or other assets
by Introgen in connection with such transaction, up to a maximum amount of three
million dollars ($3,000,000) (the “Fee”). For example, the Fee would be paid in
connection with milestone payments, upfront payments, and royalties received by
Introgen, but would not be paid with respect to loans, or monies received by
Introgen which Introgen is expected to expend for research and development,
fulltime equivalent payments with respect to its employees, or otherwise.
          In the event of an acquisition of Introgen or merger of Introgen into
another company in which Introgen or its shareholders receive securities in
exchange for their Introgen securities, the Fee will be based on the current
market value of the securities received at the time of receipt, and may be paid
by Introgen by delivering such securities with a value equal to the amount of
the Fee.
          The Fee will not exceed the sum of $3,000,000, regardless of the size
of the transaction. Transactions between or among Introgen and its affiliates,
whether now existing or created in the future, are excluded from this agreement.
For this purpose an “affiliate” is an entity in which a majority of the equity
interests are owned or controlled by Introgen, or which owns or controls a

 



--------------------------------------------------------------------------------



 



Mr. Bob Pearson
January 30, 2008
Page Two
majority of the equity interests of Introgen. Transactions between Introgen
affiliates and third parties are also excluded, absent further agreement between
you and such affiliate. No Fee will be owed if payment would violate applicable
law.
          This Agreement may be terminated at any time by written notice from
one of us to the other; provided, however, that the Fee will be paid with
respect to a transaction produced through services performed by you before
termination, if the transaction is closed within two years after the date of
termination of this Agreement.
          If this accurately sets forth our agreement, please sign where
indicated below and return to me.

            Yours very truly,

INTROGEN THERAPEUTICS, INC.
   
 
 
  By;    /s/ DAVID G. NANCE         David G. Nance, Chairman, President       
and Chief Executive Officer     

            AGREED:
   
 
    /s/ BOB PEARSON       Bob Pearson           

 